United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
DEPARTMENT OF LABOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1871
Issued: January 11, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 6, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated February 23, 2007 denying authorization for left
knee surgery and claim for wage-loss compensation commencing April 1, 2002. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether the Office properly denied authorization for total left knee
replacement surgery on April 1, 2002; and (2) whether appellant established his claim for
disability commencing April 1, 2002.
FACTUAL HISTORY
Appellant, an Office claims examiner, filed a traumatic injury claim (Form CA-1),
alleging that he sustained a left knee injury in the performance of duty on March 16, 1999 while

stepping onto a curb. The Office accepted the claim for aggravation of preexisting left knee
degenerative joint disease. Appellant underwent left knee arthroscopic surgery on July 14, 1999.
On March 29, 2002 appellant filed a claim for compensation (Form CA-7) for the period
commencing April 1, 2002. He also filed a recurrence of disability claim (Form CA-2a).
Appellant indicated that he was scheduled for left knee surgery on April 1, 2002. By decision
dated May 13, 2002, the Office denied the claim for compensation and authorization for surgery
finding that there was no supporting medical evidence of record.
Appellant requested an oral hearing before an Office hearing representative and
submitted additional evidence. In a report dated May 1, 2002, Dr. Craig Israelite, an orthopedic
surgeon, indicated that he performed a left knee total replacement on April 1, 2002. He stated
that the surgery was the result of appellant’s original work injury based on his history. By report
dated October 2, 2002, Dr. Israelite stated that there was no question appellant had preexisting
degenerative arthritis, but he did believe that the March 1999 injury necessitated the July 1999
arthroscopic surgery and his knee replacement surgery was directly related to the injury, the
arthroscopic surgery and further degeneration of the knee.
By decision dated July 1, 2005, an Office hearing representative set aside the May 13,
2002 decision. He remanded the case for further development and referral to a second opinion
physician. It was noted that appellant had a prior claim for a left knee injury on November 3,
1987 and the claims should be administratively combined.
The Office prepared a statement of accepted facts and referred appellant to Dr. Robert
Smith, an orthopedic surgeon. In a report dated November 8, 2005, Dr. Smith provided a history
and results on examination. He opined that the total knee replacement surgery was the result of a
natural progression of appellant’s degenerative knee condition. Dr. Smith stated that, given the
extent of appellant’s arthritis extending back to the early 1990’s, he would have had a total knee
replacement regardless of whether he had the 1987 or 1999 minor work injuries.
In a decision dated December 1, 2005, the Office denied appellant’s claim for
compensation and authorization for surgery.
By decision dated March 20, 2006, an Office hearing representative remanded the case
for a supplemental report from Dr. Smith. She stated Dr. Smith should discuss whether the
accepted 1999 surgery caused a condition or the need for replacement surgery. Dr. Smith
submitted an April 21, 2006 report stating that the knee replacement surgery was indicated for
the knee arthritis, but there was no causal relationship between the accepted surgery of July 14,
1999 and the knee replacement surgery.1
Appellant submitted a February 11, 2006 report from Dr. Vincent DiStefano, an
orthopedic surgeon. Dr. DiStefano indicated that he performed the July 14, 1999 arthroscopic
surgery. He opined that the work injury aggravated a preexisting but quiescent degenerative
arthritis and eventually forced appellant to undergo knee replacement surgery.

1

Dr. Smith used the term “injury” but it appeared he was referring to the accepted July 14, 1999 surgery.

2

The Office determined that a conflict in the medical evidence existed and pursuant to
5 U.S.C. § 8123(a) appellant was referred to Dr. Noubar Didizian, a Board-certified orthopedic
surgeon. In a report dated July 6, 2006, Dr. Didizian provided a history and results on
examination. He reviewed the medical evidence and stated:
“It is my medical opinion that the March 16, 1999 injury necessitated the
arthroscopic surgery, which was accepted, as well as aggravation of the
preexisting degenerative disease. The surgery, in my opinion, was beneficial and
allowed [appellant] to go back to work. However, the natural progression of the
degenerative disease, in my opinion, was the eventual cause of the total knee
arthroplasty.
“In other words, if [appellant] had not sustained any injury on March 16, 1999
and had not undergone the arthroscopic surgery, in my opinion, he would have
necessitated a total knee replacement based on the end[-]stage tricompartmental
degenerative disease which was diagnosed as far back as the [magnetic resonance
imaging] [scan] of January 18, 1994 and April 26, 1999.”
Dr. Didizian noted that the knee replacement surgery did not occur until 15 years after the
original assessment in 1987, that appellant had degenerative disease and it would take that
amount of time for the progression of the disease to necessitate total knee replacement. He
concluded that the March 16, 1999 injury did not advance the timing of the knee replacement
surgery and did not have anything to do with the 2002 knee replacement surgery.
By decision dated August 17, 2006, the Office denied appellant’s claim for compensation
and denied reimbursement for the April 1, 2002 surgery.
Appellant requested an oral hearing which was held on December 12, 2006. He
submitted an August 7, 2006 report from Dr. Roy Lefkoe, an orthopedic surgeon, who stated that
he had reviewed Dr. Didizian’s report and disagreed with his conclusion. According to
Dr. Lefkoe, if the March 16, 1999 injury was sufficiently severe to require surgery, then it was
severe enough to aggravate the knee condition and make the replacement surgery necessary
years earlier than would have otherwise been the case. He stated that appellant was able to work
without restriction until he had his March 16, 1999 injury. Appellant also submitted an
October 22, 2006 report from Dr. Israelite who stated that since the arthroscopic surgery was
accepted as related to the work injury this was sufficient evidence that the work injury at least
contributed in part to the further deterioration of the knee.
By decision dated February 23, 2007, an Office hearing representative affirmed the
August 17, 2006 decision. She found that the weight of the evidence was represented by
Dr. Didizian.
LEGAL PRECEDENT -- ISSUE 1
Section 8103(a) of the Federal Employees’ Compensation Act provides that the United
States shall furnish to an employee who is injured while in the performance of duty, the services,
appliances and supplies prescribed or recommended by a qualified physician, which the Office

3

considers likely to cure, give relief, reduce the degree or the period of disability or aid in
lessening the amount of the monthly compensation.2 The Office has the general objective of
ensuring that an employee recovers from his injury to the fullest extent possible in the shortest
amount of time. It therefore has broad administrative discretion in choosing means to achieve
this goal. The only limitation on the Office’s authority is that of reasonableness. Abuse of
discretion is generally shown through proof of manifest error, clearly unreasonable exercise of
judgment, or actions taken which are contrary to both logic and probable deductions from
established facts. It is not enough to merely show that the evidence could be construed so as to
produce a contrary factual conclusion.3
ANALYSIS -- ISSUE 1
Appellant filed a claim for compensation based on disability resulting from an April 1,
2002 total left knee replacement surgery. The initial question presented is whether the surgery
was necessitated by the employment injury. On this issue, there was a conflict in the medical
evidence. Attending physicians Dr. DiStefano and Dr. Israelite opined that the surgery was
related to the March 16, 1999 employment injury. The second opinion physician, Dr. Smith,
opined that the surgery was necessitated by the underlying progression of the degenerative knee
condition, not the employment injury. The Act provides that, if there is a disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make the examination.4
The orthopedic surgeon selected as an impartial medical specialist examiner,
Dr. Didizian, provided a rationalized medical opinion that the April 1, 2002 surgery was not
necessitated by an employment injury. He explained that appellant had preexisting degenerative
arthritis and it was the natural progression of this condition that caused the need for a total knee
replacement. Dr. Didizian discussed the medical evidence and found that the employment injury
did not advance the timing of the April 1, 2002 surgery. It is well established that, when a case
is referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion
of such specialist, if sufficiently well rationalized and based on a proper factual and medical
background, must be given special weight.5 The Board finds that the opinion of Dr. Didizian is
entitled to special weight.6
Appellant submitted a report from Dr. Lefkoe who indicated that he believed that the
March 16, 1999 injury accelerated the need for surgery. He did not provide a rationalized
medical opinion based on a complete background, as his rationale appeared to be that, if the
2

5 U.S.C. § 8103(a).

3

Francis H. Smith, 46 ECAB 392 (1995); Daniel J. Perea, 42 ECAB 214 (1990).

4

5 U.S.C. § 8123.

5

Gloria J. Godfrey, 52 ECAB 486, 489 (2001).

6

Appellant argued that Dr. Didizian was not properly selected as an impartial medical examiner. He did not ask
to participate in the selection of the impartial medical examiner and there was no evidence that Office procedures
were not followed in this case. Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations,
Chapter 3.500.4 (May 2003).

4

injury was severe enough to require arthroscopic surgery it must be severe enough to contribute
to a knee replacement. The need for arthroscopic surgery in 1999 and a total knee replacement
in 2002 are separate issues and there must be a clear explanation as to how the employment
injury contributed to the need for a total knee replacement. The report of Dr. Lefkoe is not of
sufficient probative value to create a new conflict. Appellant also submitted an October 22, 2006
report from Dr. Isrealite who was on one side of the conflict resolved by Dr. Didizian.
Additional reports from a physician on one side of the conflict that is properly resolved by an
impartial specialist are generally insufficient to overcome the weight accorded the impartial
specialist’s report or create a new conflict.7
The Board, accordingly, finds that the Office properly found that the weight of the
medical evidence was represented by the impartial medical examiner. There is no evidence that
the Office abused its discretion in denying reimbursement for the April 1, 2002 surgery.
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under the Act8 has the burden of establishing the essential
elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.9 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury, i.e., a physical impairment resulting in loss of wage-earning
capacity.10
ANALYSIS -- ISSUE 2
Appellant filed a claim for compensation commencing April 1, 2002 based on his total
left knee replacement surgery on that date.11 It is his burden of proof to submit rationalized
medical evidence establishing an employment-related disability. As noted above, the weight of
the medical evidence establishes that the April 1, 2002 left knee total replacement was not
employment related. Since appellant’s claim is based on disability resulting from the surgery,
the Board finds he has not met his burden of proof in this case.
CONCLUSION
The Office properly determined that the weight of the medical evidence established that
the April 1, 2002 total left knee replacement surgery was not necessitated by an employment7

See Harrison Combs, Jr., 45 ECAB 716 (1994); Dorothy Sidwell, 41 ECAB 857 (1990).

8

5 U.S.C. §§ 8101-8193.

9

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

10

20 C.F.R. § 10.5(f); See, e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999) (where appellant had an injury but no
loss of wage-earning capacity).
11

Appellant also filed a CA-2a form, but this clearly is not a “spontaneous change in a medical condition which
has resulted from a previous injury or illness without an intervening injury or new exposure.” 20 C.F.R. § 10.5(x).

5

related condition. Appellant did not meet his burden of proof to establish that the disability
resulting from the surgery was employment related.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated February 23, 2007 and August 16, 2006 are affirmed.
Issued: January 11, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

